Citation Nr: 0609830	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-00 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from January 1975 to January 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued a 20 percent evaluation for 
lumbosacral strain.  In August 2003 the RO increased the 
evaluation for lumbosacral strain from 20 percent to 40 
percent disabling, effective April 19, 2002, the date of the 
veteran's claim.


FINDINGS OF FACT

1.  The record reflects that the veteran was scheduled for a 
VA examination in connection with his increased-rating claim 
in October 2005.  The veteran failed to appear for this 
examination.

2.  In a November 2005 supplemental statement of the case, 
the RO informed the veteran that he had failed to appear for 
the October 200 VA examination.  

3.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examination in October 2005.  


CONCLUSION OF LAW

The claim for entitlement to an evaluation in excess of 
40 percent for lumbosacral strain is denied due to failure to 
report, without good cause, for VA compensation examinations.  
38 C.F.R. § 3.655(b) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(A) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to an increased evaluation for 
lumbosacral strain.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The Board concludes that the discussions in the rating 
decision and the statement of the case (SOC) informed the 
appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as VCAA 
letter form June 2002, explained the evidence necessary to 
establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO also supplied the appellant with the applicable 
regulations in the SOC issued in December 2002.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in June 2002 specifically described the evidence needed 
to substantiate the claim and requested the appellant to 
"[s]end the information describing additional evidence or 
the evidence itself to [the RO]."  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

With regard to the notice requirement of the effective date 
of the award as required by Dingess, supra, the Board finds 
that since the appellant's claim is being denied, no 
effective date would be assigned, so there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained private medical 
records and VA treatment records.  VA also provided the 
veteran with an examination in connection with his claim.  
The Board concludes that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required, nor has any delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield, supra.

Decision

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2005).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.

In this case, the veteran's claim for an evaluation in excess 
of 40 percent for lumbosacral strain, is a "claim for an 
increased rating."  See id.

The veteran filed a claim for an increased evaluation for 
lumbosacral strain in April 2002 which was currently 
evaluated as 20 percent disabling.  In an August 2002 rating 
decision the RO continued the evaluation at 20 percent 
disabling.  In an August 2003 rating decision, the RO 
increased the evaluation of lumbosacral strain from 20 
percent to 40 percent disabling.  In an August 2003 letter 
the veteran was informed of the increase.  In June 2005, the 
RO sent a letter to the veteran asking if the increase in the 
evaluation to 40 percent disabling resolved the veteran's 
dissatisfaction with the evaluation for lumbosacral strain.  
The veteran did not respond to the letter.  

The veteran was scheduled for a VA examination in October 
2005 for which he failed to appear.  In a Supplemental 
Statement of the Case (SSOC) of November 2005 the veteran was 
informed that due to his failure to report to the 
examination, his claim for an increased evaluation was being 
denied.  In a December 2005 letter, the RO enclosed the 
November 2005 SSOC since "it contains important information 
regarding your appeal" and gave the veteran an additional 60 
days to respond.  In January 2006, the veteran waived the 60 
day due process period.  He noted in the waiver that he had 
not received the original November 2005 letter.  The record 
does not reflect that the veteran did not receive the SSOC 
enclosed with the December 2005 letter to the veteran.  
Furthermore, the veteran responded to the December 2005 
letter.  Therefore, the veteran is presumed to have received 
the SSOC enclosed with the December 2005 letter.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).  The veteran 
has not asked for the VA examination to be rescheduled nor 
has he provided an explanation for his failure to report to 
the October 2005 examination.  

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), that the 
veteran's claim for an increased evaluation for lumbosacral 
strain, must be denied.  The veteran was informed in the 
November 2005 SSOC which was enclosed in the December 2005 
letter, that he had failed to report for the VA examination 
scheduled in October 2005.  He was provided with 60 days to 
submit comment on that finding, and he provided no comment as 
to his failure to appear.  Instead, he submitted a waiver of 
the 60 day due process period to submit comment and requested 
that his appeal be expeditiously submitted to the Board.  
Thus, the Board finds that the veteran has not submitted any 
evidence of "good cause" for his failure to report for the 
October 2005 examination.  See 38 C.F.R. § 3.655(b).

As stated above, when a veteran is seeking benefits for a 
claim for increased benefits and fails to appear for the 
examination, without good cause, the claim will be denied.  
Id.  If the veteran chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, that 
is his choice, and he must bear any adverse consequences of 
such action.  See id.  What is clear is that VA has taken 
concerted efforts to assist the veteran in the development 
and adjudication of his claim.  For the reasons stated above, 
the Board finds that further action without response or 
assistance from the veteran constitutes a waste of limited 
government resources.  See e.g., Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).

Accordingly, as the veteran's claim is a claim for increased 
benefits, and he has failed to establish "good cause" in 
his failure to report for the October 2005 VA examination, 
his claim for an evaluation in excess of 40 percent for 
lumbosacral strain is denied pursuant to 38 C.F.R. 
§ 3.655(b).


ORDER

An increased evaluation for lumbosacral strain is denied.


____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


